PER CURIAM.
This is a suit for damages against attorneys, Jared G. Anton, and David S. Roman-ik, P.A., d/b/a Landefeld and Romanik. Summary final judgment was entered in favor of defendants. Plaintiff, John M. Ury, appeals. We reverse and remand.
From our survey of the record and appellate presentation we are of the opinion that summary judgment was not proper because there were, indeed, genuine issues of material fact, the existence of which mandate that defendants were not entitled to judgment as a matter of law.
There were, at least, these unresolved issues:
1. Whether Plaintiff, John M. Ury, had an attorney/client relationship with Defendants.
2. Whether there was a violation of the attorney/client relationship by Mr. Anton by reason of his failure to obtain a release of Mr. Ury’s personal guaranty.
3. Whether Mr. Ury was a third party beneficiary of the arrangement between Bumpkins, Inc. and Mr. Anton.
We reverse and remand for further proceedings.
ANSTEAD, WALDEN and POLEN, JJ., concur.